Citation Nr: 1422388	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for obstructive sleep apnea. 

3. Entitlement to service connection for sinusitis, to include headaches and nosebleeds. 

4. Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc and joint disease, to include whether a separate compensable rating is warranted for sciatica/radiculopathy of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Huntington, West Virginia.

The RO in Huntington, West Virginia currently has original jurisdiction over the Veteran's claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was originally scheduled to testify at a personal hearing before a Veterans Law Judge at the Board's offices in Washington D.C.  

In an October 2013 statement, the Veteran indicated that he is unable to travel due to his disabilities.  He subsequently requested that he be scheduled for a videoconference hearing.   

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request.  Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2013).
Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to have the Veteran scheduled for a videoconference hearing with a designated Veterans Law Judge at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

